In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00061-CR



      MARION RAYMON CRENSHAW, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 13th District Court
               Navarro County, Texas
             Trial Court No. D36179-CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Marion Raymon Crenshaw entered an open plea of guilty to and was found guilty of

knowing possession of a controlled substance, with intent to deliver, in an amount more than one

gram, but less than four grams. Following a punishment hearing, the trial court sentenced

Crenshaw to six years’ imprisonment. Crenshaw appeals.

       Crenshaw’s attorney has filed an appellate brief in which she concludes that after a review

of the record and the related law, the appeal is frivolous and without merit. The brief presents

several arguable points of error, but after a discussion of the applicable law and facts, counsel has

concluded that these points do not present reversible error. The brief thus meets the requirements

of Anders v. California, 386 U.S. 738 (1967), and Stafford v. State, 813 S.W.2d 503 (Tex. Crim.

App. 1991).

       Counsel has informed Crenshaw of his right to review the record and to submit a brief

pro se. Crenshaw has not submitted a brief, and neither has the State.

       As required by the Texas Court of Criminal Appeals in Stafford, we have conducted our

own investigation of the record to discover if there are arguable grounds. See Stafford, 813 S.W.2d

at 511. We have determined that there are several arguable issues that merit briefing, including:

(1) whether counsel rendered ineffective assistance (a) in misadvising Crenshaw that he was

eligible for community supervision when he was previously convicted of a felony offense and

(b) by focusing his trial strategy during the punishment phase on community supervision;

(2) whether Crenshaw’s plea of guilty was made intelligently, knowingly, and voluntarily;

(3) whether Crenshaw intelligently, knowingly, and voluntarily waived his right to trial by jury

during punishment; (4) whether the language of Crenshaw’s judicial confession is sufficient to

                                                 2
support the finding of guilt; (5) whether the trial court erred in ordering Crenshaw to pay restitution

to the Department of Public Safety, and (6) whether the trial court erred in ordering Crenshaw to

pay attorney fees.

       “When we identify issues that counsel on appeal should have addressed but did not, we

need not be able to say with certainty that those issues have merit; we need only say that the issues

warrant further development by counsel on appeal.” Wilson v. State, 40 S.W.3d 192, 200 (Tex.

App.—Texarkana 2001, order). In such a situation, we “must then guarantee appellant’s right to

counsel by ensuring that another attorney is appointed to represent appellant on appeal.” Stafford,
813 S.W.2d at 511 (citing Anders, 386 U.S. at 744).

       We grant current counsel’s motion to withdraw, and we abate this case to the trial court for

the appointment of new appellate counsel. The appointment is to be made within ten days of the

date of this order. Appellate counsel is to address the issues presented here, as well as any other

issues that warrant further development on appeal.

       A memorialization of the trial court’s appointment shall be entered into the record of this

case and presented to this Court in the form of a supplemental clerk’s record within ten days of the

date of appointment.

       The current submission date of September 7, 2016, is hereby withdrawn, and all appellate

timetables are stayed. This appeal will return to this Court’s jurisdiction upon our receipt of the

supplemental clerk’s record, at which time we will establish a new briefing schedule.

       IT IS SO ORDERED.

                                                       BY THE COURT

Date: September 1, 2016
                                                  3